Exhibit 10.31
QCR HOLDINGS INC. NON-QUALIFIED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
JOINDER AGREEMENT
The Executive specified below is hereby participating in the QCR Holdings, Inc.
Non-Qualified Supplemental Executive Retirement Plan (the “Plan”). In addition
to the terms of the Plan and any Amendments thereto, the Executive and the
Employer agree that the Executive’s terms of participation are also subject to
the following terms and conditions. In the event that any terms or conditions of
the Plan are inconsistent with or contrary to the terms of this Joinder
Agreement, the terms of this Joinder Agreement shall control.
Section 1. Terms of Joinder Agreement. The following words and phrases relate to
Executive’s participation in the Plan:
(i) The “Executive” is Michael A. Bauer.
(ii) The “Employer” is QCR Holdings, Inc. and Quad City Bank and Trust Company,
and any successors thereto.
(iii) The “Original Effective Date” is February 1, 2004.
(iv) The “Benefit Age” is age 60.
(v) The “Survivor Benefit” covered by insurance is $117,000.00 annually for
15 years.
Section 2. Benefits.
(i) Notwithstanding any provision in the Plan to the contrary, if the Executive
is continually employed by the Employer from the Effective Date until the date
that he attains the Benefit Age, the Executive shall begin receiving his
Supplemental Retirement Benefit within 30 days following the Executive’s
attainment of the Benefit Age, regardless of whether the Executive remains
employed by the Employer subsequent to his attainment of the Benefit Age.
(ii) Notwithstanding any provision in the Plan to the contrary, the Executive’s
Supplemental Retirement Benefit upon attainment of the Benefit Age shall be an
annual amount (before taking into account any applicable federal and state tax
withholding) equal to $117,000. Such annual amount shall be paid to the
Executive for a period of 15 years in the form of substantially equal monthly
installment payments. The Supplemental Retirement Benefit shall be paid to the
Executive in lieu of any other the Supplemental Retirement Benefit that would
otherwise be paid to the Executive under the terms of the Plan.
(iii) If the Executive’s employment with the Employer terminates for any reason
prior to the Executive’s attainment of the Benefit Age, his benefit under the
Plan and if applicable, the benefit of his Beneficiaries under the Plan, shall
be determined in accordance with the terms of the Plan, including the benefit
formula provided therein.

 

 



--------------------------------------------------------------------------------



 



Section 3. Participation. Executive understands that this Joinder Agreement must
be executed and provided to the Administrator in order for Executive to continue
his participation in the Plan and that by executing this Joinder Agreement
Executive acknowledges and agrees to the amendment and restatement of the Plan
as provided therein.
Section 4. Miscellaneous. Executive understands that he is entitled to review or
obtain a copy of the Joinder Agreement and the Plan, at any time, and may do so
by contacting the Employer.
Section 5. Effective Date. This Joinder Agreement shall become effective upon
its execution by both the Executive and a duly authorized officer of the
Employer.
IN WITNESS WHEREOF, the Employer has caused this Joinder Agreement to be
executed by its duly authorized officer, and Executive has signed this Agreement
as of the dates set forth below.

              /s/ Michael A. Bauer       December 31, 2008           Michael A.
Bauer       Date
 
            /s/ James J. Brownson       December 31, 2008           QCR
Holdings, Inc.       Date
 
           
By: 
James J. Brownson        
 
           
Its: Chairman
       
 
            /s/ Shellee R. Showalter       December 31, 2008           Quad City
Bank and Trust Company       Date
 
           
By: 
Shellee R. Showalter        
 
           
Its: Secretary
       

 

 